IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

WILLIAM HENRY STARRETT, JR.

No. 3:19-cv-0988-8

Vv.

6Gh 6G3 O53 Gon On

DEPARTMENT OF DEFENSE, et al.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Plaintiff. The District Court reviewed de novo those portions
of the proposed findings, conclusions, and recommendation to which objection was made, and
reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED July 2 2, 2019. ALasek

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
